 
 
I 
111th CONGRESS
2d Session
H. R. 6176 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2010 
Mr. Deutch introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend section 340B of the Public Health Service Act to allow certain covered entities to resell or transfer a covered outpatient drug to an individual with HIV/AIDS in connection with medication regimen adherence services being provided to the individual by a licensed health care professional of the entity. 
 
 
1.Limitation on prices of drugs purchased by certain covered entities for resale or transfer to individuals with HIV/AIDS receiving medication regimen adherence servicesSubparagraph (B) of section 340B(a)(5) of the Public Health Service Act (42 U.S.C. 256b(a)(5)) is amended by adding at the end the following: Notwithstanding the preceding sentence, a covered entity described in paragraph (4)(J) may resell or transfer the drug to an individual with HIV/AIDS (as defined in section 2689) in connection with medication regimen adherence services being provided to the individual by a licensed health care professional in such professional’s capacity as an employee, contractor, or volunteer of the entity.. 
 
